Exhibit NewsRelease TC PipeLines, LP Reports 2009 Third Quarter Results OMAHA, Nebraska – November 6, 2009 – (Nasdaq: TCLP) – TC PipeLines, LP (the Partnership or PipeLP) today reported third quarter 2009 net income of $27.4 million or $0.65 per common unit (all amounts in U.S. dollars), a decrease of $0.9 million compared to $28.3 million or $0.72 per common unit, prior to recast, for the same period last year. On July 1, 2009, the Partnership acquired North Baja Pipeline, LLC (North Baja) from a wholly owned subsidiary of TransCanada Corporation (TransCanada). The acquisition was accounted for as a transaction between entities under common control, whereby the Partnership’s historical financial information has been recast to include North Baja’s results for all periods presented. The $6.2 million contribution to net income, or $0.15 per common unit, from North Baja since the acquisition partially offset the lower equity income from Northern Border Pipeline Company (Northern Border or NBPC) in third quarter 2009 compared to the same period last year. Equity income from Northern Border decreased primarily as a result of the $16.1 million (Partnership share - $8.1 million) gain on sale of Bison Pipeline LLC (Bison) in 2008. “The Partnership’s earnings and cash flows in the third quarter were solid as each of our natural gas pipeline systems performed well. While Northern Border remains challenged by the over supply of gas delivered into its market areas, the acquisition of North Baja in July enhances and diversifies the cash flows from our portfolio of pipeline investments,” said Russ Girling, chairman and chief executive officer of TC PipeLines GP, Inc. “Looking ahead, the Partnership remains well positioned for growth and is expected to play an ongoing role in the financing of TransCanada’s Cdn$22 billion capital program.” Partnership cash flows decreased $1.2 million to $40.4 million for third quarter 2009 compared to $41.6 million, prior to recast, for the same period last year. North Baja provided $8.5 million in cash flows from operating activities since the acquisition, which partially offset the decreased cash distributions from Northern Border. In third quarter 2008, cash distributions from Northern Border included a $8.2 million special one-time distribution for the proceeds received in connection with the sale of Bison. Please see the Partnership Cash Flows section for more detail. Cash distributions paid by the Partnership were $30.7 million or $0.73 per common unit in third quarter 2009, an increase of $2.9 million compared to $27.8 million or $0.705 per common unit for the same period last year. 1 Financial
